                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-07469 PA (SKx)                                           Date     October 1, 2019
 Title             Sarkis Panoyan et al. v. Regalo International LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                            N/A
                 Deputy Clerk                             Court Reporter                         Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendant:
                             None                                                   None
 Proceedings:                 IN CHAMBERS – COURT ORDER

        Before the Court is a Motion to Remand filed by plaintiffs Sarkis Panoyan and Lena Avakian
(“Plaintiffs”). (Docket No. 14 (“Mot.”).) Defendant Regalo International LLC filed an Opposition, and
Plaintiffs filed a Reply. (Docket Nos. 16 and 17.) Pursuant to Rule 78 of the Federal Rules of Civil
Procedure and Local Rule 7-15, the Court finds this matter appropriate for decision without oral
argument. The hearing scheduled for October 7, 2019 is vacated, and the matter taken off calendar. For
the reasons stated below, the Court denies Plaintiffs’ Motion to Remand.

         I.         Factual Background

        In February 2019, Plaintiffs purchased a “Regalo Home Accents Extra Tall and Walk Thru Baby
Gate,” Model No. 0320 DS (“Gate”) from Defendant. (Docket No. 15 (“FAC”) ¶8.) “The Gate utilizes
a design that incorporates a metal rail at the bottom of the Gate which rises approximately 1.5 inches
from the ground.” (Id.) In March 2019, Plaintiff Panoyan used the Gate to house a small dog. (Id. at
¶9.) The Gate was installed at the top of the staircase leading from the second story to the first floor of
Plaintiffs’ home. (Id.) As Plaintiff Panoyan passed through the Gate, he tripped over the Gate’s metal
rail and fell down the stairs. (Id.) He sustained injuries to his spine, neck, and arms that necessitated
reconstructive surgery and other medical treatment. (Id. at ¶10.) Plaintiffs allege the Gate is defective
and lacks sufficient and adequate warnings and instructions. (Id. at ¶8.)

         II.        Procedural Background

        On June 14, 2019, Plaintiffs filed a Complaint in the Superior Court of California for the County
of Los Angeles. (Mot. at Ex. A.) On June 19, 2019, Plaintiffs mailed a copy of the Complaint with a
claim letter to Defendant. (Id. at Ex. B.) In the claim letter, Plaintiffs’ counsel asked Defendant to
“contact [their] office so [they] may discuss whether this matter may be resolved.” (Id.) Plaintiffs allege
Defendant received these documents on June 25, 2019. (Id. at Ex. C.)

       On July 16, 2019, Defendant’s counsel contacted Plaintiffs’ counsel and asked, “Have you served
Regalo International? If so, can you please email me the proof of service?” (Id. at Ex. D.) On July 24,
2019, Defendant’s counsel followed up on the issue of service and stated, “In light of your statement that

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-07469 PA (SKx)                                          Date    October 1, 2019
 Title          Sarkis Panoyan et al. v. Regalo International LLC

a summons was not included with the letter, we do not consider that our client was served.” (Id. at Ex.
F.) Plaintiffs’ counsel responded, “[t]he materials we sent to your client were the complaint (no
summons) and our letter setting forth a general description of our claim . . . nothing else was given to
your client. Let me know if you are amenable to accepting service on behalf of your client.” (Id. at Ex.
G.) Defendant’s counsel then stated they are not authorized to accept service on behalf of Defendant.
(Id. at Ex. H.) On July 29, 2019, Defendant was served with the Summons and Civil Complaint. (Id. at
5.)

        Defendant filed a Notice of Removal on August 27, 2019. (Docket No. 1.) Plaintiffs then filed a
Motion to Remand. Plaintiffs also filed a First Amended Complaint on September 16, 2019, the same
day that Defendant’s Opposition brief was due. In the First Amended Complaint, Plaintiffs state that the
 “Defendant and Plaintiffs are diverse and the amount in controversy exceeds Seventy-Five Thousand
Dollars ($75,000.00).” (FAC at ¶3.) Plaintiffs note that they still “contest the timeliness of the Removal
of the action to this Court.” (Id.)

         III.    Legal Standard

        “Federal courts are courts of limited jurisdiction,” having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). The bases for federal subject matter
jurisdiction are federal question jurisdiction under 28 U.S.C. § 1331, diversity of citizenship jurisdiction
under 28 U.S.C. § 1332, and patent jurisdiction under 28 U.S.C. § 1338(a).

        A suit filed in state court may be removed to federal court if the federal court would have had
original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly construed
against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the party
invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004)
(citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal jurisdiction must
be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir. 1992). “The Defendant also has the burden of showing that it has complied with
the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D.
Or. 2001) (citing Schwartz v. FHP Int’l Corp., 947 F.Supp. 1354, 1360 (D. Ariz. 1996)). These
procedures include a requirement that the “notice of removal of a civil action or proceeding shall be filed
within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding is based.” 28 U.S.C. §
1446(b)(1); see also Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1998) (“[A] proper removal notice
must be filed within 30 days of service of the plaintiff’s complaint.”). As with all other requirements for
removal jurisdiction, the defendant bears the burden of proving the timeliness of its removal and
“[s]everal courts have noted that the thirty-day time limit for petitioning for removal will be strictly
construed against a defendant.” Roberson v. Orkin Exterminating Co., 770 F. Supp. 1324, 1328 (N.D.
Ind. 1991) (citations omitted).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                   Page 2 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-07469 PA (SKx)                                         Date    October 1, 2019
 Title          Sarkis Panoyan et al. v. Regalo International LLC


         IV.     Analysis

        For the reasons stated below, Defendant has showed that Plaintiffs did not serve the Summons
until July 29, 2019, and therefore Defendant’s removal of the case on August 27, 2019 was timely.
Plaintiffs’ Motion to Remand is denied.

                 A.     Diversity Requirements

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to have a
different citizenship from all defendants and for the amount in controversy to exceed $75,000.00. See
28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of
the United States and be domiciled in a particular state. See Kantor v. Wellesley Galleries, Ltd., 704
F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). “[A] defendant’s notice of removal need include only a plausible allegation that the amount
in controversy exceeds the jurisdictional threshold. Evidence establishing the amount is required by [28
U.S.C.] § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s
allegation.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014). Where “the
complaint does not demand a dollar amount, the removing defendant bears the burden of proving by a
preponderance of evidence that the amount in controversy exceeds $75,000. . . . When the amount is not
facially apparent from the complaint, the court may consider facts in the removal petition, and may
require parties to submit summary-judgment-type evidence relevant to the amount in controversy at the
time of removal.” Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (quotations and
citation omitted). “Under this system, a defendant cannot establish removal jurisdiction by mere
speculation and conjecture, with unreasonable assumptions.” Ibarra v. Manheim Invs., Inc., 775 F.3d
1193, 1197 (9th Cir. 2015).

         Here, Plaintiffs do not contest that the diversity requirements are met. (Mot. at n.1.) According
to the Notice of Removal, Plaintiffs are citizens of California, and all members of Defendant (a limited
liability company) are citizens of Florida. (Docket No. 1 ¶¶1-2.) Although the amount in controversy
was not specified in Plaintiffs’ state court Complaint, Plaintiffs did serve a Statement of Damages to
Defendant on July 29, 2019 that alleges $5,000,000 in loss of consortium, $2,500,000 in special
damages, and $5,000,000 in punitive damages. (Id. at ¶¶4-5.) The Court is satisfied with Defendant’s
showing that the diversity requirements have been met, and proceeds to an analysis of Plaintiffs’
argument that the Notice of Removal is untimely.

                 B.     Timeliness of Removal

        The Supreme Court has clearly interpreted removal “in light of a bedrock principle: An
individual or entity named as a defendant is not obliged to engage in litigation unless notified of the
action, and brought under a court’s authority, by formal process.” Murphy Bros. v. Michetti Pipe
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 3 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-07469 PA (SKx)                                           Date    October 1, 2019
 Title          Sarkis Panoyan et al. v. Regalo International LLC

Stringing, 526 U.S. 344, 347-48 (1999) (finding 30-day removal period was not initiated when plaintiff
faxed courtesy copy of complaint, without summons, to defendant) (hereinafter “Murphy”). Therefore,
the Supreme Court has held that “a named defendant’s time to remove is triggered by simultaneous
service of the summons and complaint, or receipt of the complaint, ‘through service or otherwise,’ after
and apart from service of the summons, but not by mere receipt of the complaint unattended by any
formal service.” Id. (emphasis added); see also id. at 355 (finding that the “‘service or otherwise’
language was not intended to . . . bypass service as a starter for § 1446(b)’s clock.”).

        This rule is supported by the Supreme Court’s understanding that “[s]ervice of process, under
longstanding tradition in our system of justice, is fundamental to any procedural imposition on a named
defendant.” Id. at 350. “In the absence of service of process (or waiver of service by the defendant), a
court ordinarily may not exercise power over a party the complaint names as defendant.” Id. “Unless a
named defendant agrees to waive service, the summons continues to function as the sine qua non
directing an individual or entity to participate in a civil action or forgo procedural or substantive rights.”
Id. at 351; see also Jaback v. Am. Baler Co., 2013 U.S. Dist. LEXIS 194159, at *5 (W.D. Wash. Aug.
29, 2013) (“Even without considering the Murphy Bros. Court’s reasoning, the need for its holding is
apparent. But for the Court’s holding, a plaintiff could make removal impossible by the simple
expedient of informally delivering the complaint to the defendant, waiting 31 days, then filing the
complaint and formally serving it. It seems unlikely that this is what Congress had in mind when it
granted defendants the right to remove certain cases from the state courts.”).

       Here, Plaintiffs did not serve the Summons to Defendant until July 29, 2019. Plaintiff’s act of
serving the Summons and Complaint to Defendant on July 29th initiated the 30-day removal deadline.
This means the deadline for Defendant to file a Notice of Removal was on August 28, 2019. Because
Defendant removed the case on August 27, 2019, the removal was timely. See id. at 354 (“[I]f the
complaint is filed in court prior to any service, the removal period runs from the service of the
summons.”); see also Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011) (holding that “each
defendant is entitled to thirty days to exercise his removal rights after being served.”).

        Plaintiffs attempt to distinguish this case from Murphy, but their argument is without merit.
Plaintiffs argue that “[u]nlike the faxing of the complaint in [Murphy], the process of delivery in our
case was an appropriate method of service under state law and defendant acknowledge receipt of the
papers.” (Docket No. 17 at 8.) But Plaintiffs admit that they did not send the Summons to Defendant on
June 19, 2019, and did not actually serve the Summons until July 29, 2019. Under clear Supreme Court
precedent, the 30-day removal clock did not begin until the Summons was served—regardless of the
manner in which Plaintiffs initially served the Complaint and claim letter.

        Plaintiffs also argue the 30-day removal deadline was initiated on June 25, 2019 because
“Defendant should have reasonably inferred that the amount in controversy exceeded $75,000.00” when
it reviewed the Complaint and claim letter. (Mot. at 7-8.) This ignores the Supreme Court’s clear
precedent that “one becomes a party officially, and is required to take action in that capacity, only upon
service of a summons or other authority-asserting measure stating the time within which the party served
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                     Page 4 of 5
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-07469 PA (SKx)                                       Date    October 1, 2019
 Title          Sarkis Panoyan et al. v. Regalo International LLC

must appear and defend.” Murphy, 526 U.S. at 350. This did not happen until July 29, 2019 when
Plaintiffs served the Summons. The Court therefore finds that the removal was timely.

         V.      Conclusion

        For the foregoing reasons, the Court denies Plaintiffs’ Motion to Remand. The Court expects the
parties to work cooperatively to schedule their discovery and to resolve most if not all disputes without
the intervention of the Magistrate Judge or this Court.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                               Page 5 of 5
